Citation Nr: 0501354	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  97-33 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
evaluation for retained foreign bodies adjacent to the right 
temporal bone under Diagnostic Code 7800, pertaining to a 
disability of the skin.

2.  Entitlement to an increased evaluation for retained 
foreign bodies adjacent to the right temporal bone, currently 
rated as 10 percent disabling.

3.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New York, New 
York, and St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Offices (RO). 

The Board notes that the veteran's appeal is currently under 
the jurisdiction of the St. Petersburg, Florida RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in November 2004.  A 
transcript of this hearing has been associated with the 
claims file. 

The issues of increased evaluations for retained foreign 
bodies adjacent to the right temporal bone and post-traumatic 
stress disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In a March 1997 rating decision, the RO reassigned the 10 
percent rating for the service-connected retained foreign 
bodies adjacent to the right temporal bone under a different 
diagnostic code (DC) (DC 8407, Neuralgia).  The disability 
was initially assigned a 10 percent rating under Diagnostic 
Code 7800, pertaining to a skin disability of the head, face 
or neck, effective from November 1974.

2.  The veteran had a 10 percent rating for retained foreign 
bodies adjacent to the right temporal bone under 38 C.F.R. § 
4.118, Diagnostic Code 7800, pertaining to disability of the 
skin, for more than 20 years and as such the 10 percent 
rating for the skin disability is protected under 38 C.F.R. § 
3.951.


CONCLUSION OF LAW

The 10 percent evaluation for retained foreign bodies 
adjacent to the right temporal bone under Diagnostic Code 
7800 is restored.  38 C.F.R. §3.951(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability regarding the issue 
of restoration, in view of the disposition reached herein.

The Board finds that the evidence supports a grant of 
restoration of a 10 percent disability evaluation for 
retained foreign bodies adjacent to the right temporal bone 
under Diagnostic Code 7800.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 CFR § 3.951(b) (2004).

The veteran was granted service connection for retained 
foreign bodies adjacent to the right temporal bone in a June 
1975 rating decision.  He was assigned a 10 percent 
disability evaluation under Diagnostic Code 7800, pertaining 
to a skin disability of the head, face or neck, with a 
November 7, 1974 effective date.  In a March 1997 rating 
decision, the AOJ reassigned the 10 percent disability 
evaluation under Diagnostic Code 8407, Neuralgia.  The Board 
notes that Diagnostic Codes 7800 and 8407 pertain to 
different manifestations of the veteran's retained foreign 
bodies adjacent to the right temporal bone.  Diagnostic Code 
7800 pertains to the skin, and Diagnostic Codes 8499-8407 
pertain to neuralgia.  The Board finds that when the AOJ 
reassigned the Diagnostic Codes, the veteran's 10 percent 
evaluation for skin manifestations of retained foreign bodies 
adjacent to the right temporal bone was in effect severed.  
However, under 38 C.F.R. § 3.951, the skin disability rating 
is protected since it had been in effect for over 20 years.  
There is no indication that the June 1975 rating was based on 
fraud.

The Board notes that separate evaluations for other 
manifestations of the veteran's disability, including 
neuralgia, are addressed in the Remand portion of this 
decision.  Evaluating skin manifestations separately from 
other manifestations of the veteran's disability does not 
result in pyramiding when the symptomatology is not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet.App. 
259, 262 (1994).

The Board finds that the veteran is entitled to restoration 
of the 10 percent disability evaluation for retained foreign 
bodies adjacent to the right temporal bone as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to restoration of a 10 percent disability 
evaluation under Diagnostic Code 7800 for retained foreign 
bodies adjacent to the right temporal bone is granted.




REMAND

The Board finds that development regarding the issues of an 
increased evaluation for retained foreign bodies adjacent to 
the right temporal bone and post-traumatic stress disorder is 
incomplete.  The veteran submitted his Social Security 
Administration (SSA) award letter, but records from SSA are 
not associated with the claims file.  VA must obtain Social 
Security records when put on notice that the veteran is 
receiving Social Security benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  Further, the veteran indicated that he 
had ongoing treatment, including treatment for post-traumatic 
stress disorder, at the VA Lakeland outpatient clinic and the 
Tampa (James A. Haley) VA Medical Center.  An October 2004 
letter from one of the staff psychiatrist shows that the 
veteran began treatment in 2001 and that he continued to be 
treated in 2004.  Currently, only outpatient treatment 
reports from Lakeland from June 2002 to August 2002 are 
associated with the claims file.  

The Board also finds that there is conflicting medical 
evidence regarding manifestations of the veteran's disability 
pertaining to retained foreign bodies adjacent to the right 
temporal bone.  In a December 1996 VA examination report, the 
examiner noted that the veteran had local facial pain that he 
would put in the atypical facial pain category rather than 
the headache category.  An April 1999 VA examination report 
noted that the veteran's post-shrapnel injuries to the head 
were not intracranial and that the veteran had headaches and 
dizziness as a consequence.  An examination is necessary to 
identify and clarify the manifestations of the veteran's 
retained foreign bodies adjacent to the right temporal bone.  
Further, there are new rating criteria for the skin and a new 
examination is necessary to address those criteria.

Finally, the Board notes that the VCAA notice letter of 
record is inadequate.  The veteran was never sent a VCAA 
letter pertaining to the issue of an increased evaluation for 
retained foreign bodies adjacent to the right temporal bone.  
The veteran was sent a VCAA letter pertaining to an increased 
evaluation for post-traumatic stress disorder in August 2002.  
However, that notice did not contain the "fourth" element 
requesting the veteran to send all evidence in his possession 
that pertained to his claim.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Request the veteran's records from 
the SSA.

2.  Request the veteran's records from 
the VA medical facilities in Lakeland, 
Florida, and Tampa, Florida from 2001 to 
the present.

3.  Send the veteran a VCAA notice letter 
pertaining to his claims for increased 
ratings for PTSD and for retained foreign 
bodies adjacent to the right temporal bone.  
The letter should comply with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  In 
this regard, the letter should do the 
following:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.

4.  Schedule the veteran for appropriate 
VA examination(s) to determine the 
current severity of his service-connected 
retained foreign bodies adjacent to the 
right temporal bone.  All manifestations 
of such disability, including paralysis, 
loss or impairment of function, sensory 
loss, headaches, dizziness, etc. must be 
identified.  The severity of the 
manifestations must also be addressed.  
If there is paralysis, the examiner 
should indicate whether it is incomplete 
and moderate, incomplete and severe, or 
complete.  

The examiner should note whether there is 
a scar or any skin disability as a result 
of the service-connected retained foreign 
bodies adjacent to the right temporal 
bone.  If there is a scar, the width and 
length of the scar in inches or 
centimeters should be reported.  The 
examiner should note whether the surface 
contour of the scar is elevated or 
depressed on palpation, whether it is 
adherent to underlying tissue, whether 
there is underlying soft tissue missing 
in an area exceeding six square inches, 
whether the skin is indurated and 
inflexible in an area exceeding six 
square inches, whether there is hypo or 
hyperpigmentation, and if so, the area of 
pigmentation in square inches or 
centimeters should be reported, whether 
the skin texture is abnormal, and whether 
there is visual or palpable tissue loss.

The examiner should review the claims 
file and address the conflicting reports 
in the December 1996 VA neurological 
disorders examination and the April 1999 
VA cranial nerves examination.  

5.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


